Citation Nr: 0530523	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-32 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant had active service from December 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In those 
determinations, the RO denied the appellant's claim of 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  The appellant disagreed and this appeal ensued.  In 
September 2002, the Board denied an appeal of a claim for a 
temporary total rating under 38 C.F.R. § 4.29 for a period of 
hospitalization from September 6, to October 15, 1996.  The 
Board also requested additional development of evidence 
pertaining to the increased rating claim via a development 
memo.  In August 2003, the Board remanded the case for 
further evidentiary development and adjudication.  The 
requested actions have since been completed, and the case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  During the period prior to November 7, 1996, the 
veteran's service-connected PTSD was not productive of more 
than definite social and industrial impairment.

2.  Since November 7, 1996, the appellant's PTSD has been 
manifested by a congruent or bland affect, normal speech, no 
indication of panic attacks, no difficulty in understanding 
complex commands, some memory impairment, a euthymic mood, 
and obvious difficulty in establishing and maintaining 
effective work and social relationships.  

3.  The appellant's service-connected PTSD is manifested as 
of the VA examination of December 22, 2004, in part, by a 
recent history of suicidal ideation.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for PTSD are not met prior to November 6, 1996.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 50 percent evaluation for PTSD from 
November 6, 1996, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125 to 4.130, Diagnostic 
Code 9411 (2005).  

3.  The criteria for a 70 percent evaluation for PTSD from 
the VA examination of December 22, 2004 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125 
to 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claim directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in February 2004, September 2004, and 
January 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Factual Background

The veteran's DD 214 reflects that he had service in the 
Untied States Marine Corps from December 1966 to July 1970.  
He served in Vietnam and his awards included the Combat 
Action Ribbon.  In March 1984, the veteran requested 
disability compensation for post-traumatic stress disorder.  
A psychosocial evaluation report dated in March 1983 reflects 
that the veteran was seen by a private doctor at the request 
of the VA.  The diagnoses were alcohol abuse, episodic, and 
post traumatic stress disorder, chronic.  In a decision of 
June 1984, the RO granted service connection for post-
traumatic stress disorder, and assigned a 10 percent 
disability rating.  The RO also granted a temporary total 
rating from July 9, 1984, to September 1, 1984.  The veteran 
perfected an appeal and, in October 1985, the Board increased 
the rating to 30 percent.  

A VA hospital discharge summary dated in October 1992 
reflects that the veteran was treated for diagnoses of PTSD 
in partial remission, and alcohol dependence in remission.  
In a decision of February 1993, the RO confirmed the 30 
percent rating.  The veteran filed a notice of disagreement 
in May 1993, and the RO issued a statement of the case in 
August 1993, and an SSOC in March 1994; however, the veteran 
did not perfect an appeal within the applicable time limit.  

In December 1994, the RO again denied entitlement to 
increased disability compensation.  The veteran filed notice 
of disagreement in January 1995, and the RO issued a 
statement of the case in February 1995.  The veteran then 
perfected the current appeal by submitting a substantive 
appeal statement in March 1995.  The Board concludes that, 
contrary to documentation from the RO contained in the claims 
file, an appeal has remained pending since that time.  

The evidence which has been developed in connection with the 
current appeal includes a letter dated in September 1994 from 
a psychiatrist at the chemical dependency clinic at a VA 
hospital.  He reported that the veteran had been in treatment 
since 1985 for PTSD and polysubstance abuse.  The 
psychiatrist also noted that the veteran had an on-the-job 
injury in his occupation as a steam fitter/welder, and had 
sustained a severe T-11 injury resulting in partial 
disability.  The psychiatrist further stated that since his 
injury and loss of occupation, the veteran's PTSD symptoms 
had markedly worsened.  His lack of ability to function at 
work and loss of control of his funds and sense of 
individuality reportedly produced a depression.  His alcohol 
use also increased as he used it due to boredom.  In 
September 1992, the veteran reportedly stopped drinking but 
subsequently had a marked increase in nightmares and 
flashbacks that resulted in an inpatient hospitalization.  
The veteran had responded to treatment by becoming abstinent 
to alcohol use, and had partially responded to antidepressant 
medication.  He reportedly continued treatment for severe 
PTSD symptoms and was in a period of social isolation 
secondary to anniversaries of traumatic events from Vietnam.  

An addendum to that letter also dated in September 1994 
reflects that the same doctor reported that the veteran had a 
history of symptoms while he was employed such as anxiety and 
jumpiness.  He was now in good recovery from alcohol 
dependence, however, his autonomic hyperactivity had not been 
amenable to attenuation by psychopharmacological 
interventions.  The doctor expressed his belief that the 
veteran was unable to follow a substantially gainful 
occupation as a result of a service-connected disability.  

The report of a psychosocial evaluation conducted by the VA 
in September 1996 reflects that the veteran was admitted with 
complaints of flashbacks.  It was noted that he had denied 
current suicidal ideation, but said he had contemplated it in 
the past.  He reported no problems with appetite or energy 
level, and said that his memory was "grand."  He said that 
his sleep was disrupted and experienced nightmares.  He 
reported that he had pending legal charges for alcohol 
related events, and a charge of assault.  He reportedly drank 
vodka, tequila, and a couple of cases of beer at a time.  He 
said that he spent his time relaxing and taking it easy and 
avoiding confrontations.  On examination, he was found to be 
oriented to time, place and person.  He knew current and 
prior presidents, and easily recalled three items after five 
minutes.  He had adequate grooming.  There was some 
delusional material presented, such as his report of being on 
a hit list and he mentioned a secret facility where veterans 
with PTSD were placed and food was thrown at them because 
they were untreatable.  Beyond those two mentions, there was 
no evidence of psychosis.  He was generally cooperative.  On 
the ward, he was noted to be quite demanding of services.  He 
spent much time near the nurses' station making multiple 
requests of multiple individuals.  He had been cooperative 
and assault free.  Tests results showed he was functioning in 
the average intelligence range with no compelling evidence of 
organic involvement.  His productions appeared to be somewhat 
careless and rapidly drawn with some depressive features 
noted as well as an unwillingness to disclose.  His 
personality inventory noted inconsistent responses, a 
hesitancy to admit any negative consequences that might be 
associated with his behavior, and a possible exaggeration of 
complaints of problems.  The diagnostic impressions were 
alcohol dependence; post traumatic stress disorder (by 
service-connection); and personalty disorder, NOS with 
antisocial and paranoid features.  

VA hospital records in September and October 1996 indicated 
the appellant had recently relocated from New York to 
Tennessee and was recently transferred from another VA 
facility for an assault.  He complained of an increased 
frequency of flashbacks and nightmares, as well as poor sleep 
and appetite.  He admitted drinking alcohol, most recently on 
the morning of admission, and had a history of blackouts.  
Mental status examination showed good personal hygiene, 
normal speech, anxious mood, appropriate affect, intact 
memory, intact judgment and insight.  He was also alert and 
oriented, and denied homicidal or suicidal ideation.  The 
final diagnoses included alcohol intoxication and dependence 
and PTSD by history.  The current GAF score was 35 and the 
past best GAF score was 65.  

The record includes VA clinical records from September 1996 
to November 2000 discussing treatment of PTSD, which was 
described as severe or as moderate to severe.  There were 
nightmare, flashbacks, and intrusive memories noted, as well 
as euthymic or slightly irritable mood, bland or congruent 
affect, organized thought processes, no delusions, no 
hallucinations, and no suicidal or homicidal ideation.  

VA examination in November 2000 indicated the appellant 
received treatment every one to three months, notes of which 
over the previous three years showed the appellant had not 
improved significantly.  He continued to have nightmares, 
flashbacks, hypervigilance, and intrusive thoughts.  The 
diagnoses included PTSD, alcohol dependence in partial 
remission, and personality disorder, with a GAF score of 50.  
The examiner commented that it was always difficult to give a 
separate GAF score for one diagnosis over another.  Based on 
PTSD alone, the examiner gave a GAF score of 55-60.  The 
examiner noted that the appellant had continued to be 
unemployed and unemployable due to the personality disorder 
and PTSD.  It was also noted that the appellant did not give 
any examples at work or in stores where he assaulted someone 
in a flashback, though he intimated it was at least part of 
the reason he reportedly attacked someone in 1996, though he 
had not assaulted anyone since then.  

VA clinical records from January to August 2001 described the 
PTSD as severe, with euthymic mood, congruent affect, 
organized thought processes, no delusions, no hallucinations, 
and no suicidal or homicidal ideation.  An entry in May 2001 
revealed a GAF score of 45-50.  

VA clinical record in June and November 2002 assessed PTSD 
with a GAF score of 80.  The appellant exhibited good 
hygiene, normal speech, appropriate action, euthymic mood, 
intact memory, good concentration, intact insight and 
judgment, and no suicidal or homicidal ideation.  

VA clinical records in August 2004 revealed insomnia, normal 
speech, constricted affect, goal-directed thought, dysthymic 
mood, and no perceptional disturbance.  

VA examination in December 2004 indicated the appellant 
complained of an inability to concentrate, nightmares, and 
reduced memory.  It was noted the appellant was married the 
previous year and had lived with her for seven years before.  
She worked outside the home, while the appellant remained at 
home and "piddles around."  He lives in a house on nearly 
10 acres because he feared others.  He described a friendship 
two years earlier, which resulted in an alcohol-related 
arrest.  He noted he had suicidal ideation three years 
previously, which his girlfriend talked him out of.  He 
claimed he had not worked or attended school since his last 
examination and that a vocational rehabilitation counselor 
had told him he was not a candidate for rehabilitation.  He 
also denied any violent episodes.  Mental status examination 
revealed an angry or mildly restricted affect, good 
cooperation and humor, normal speech, logical and goal-
directed thought, occasional war hallucinations, no suicidal 
ideation, daily homicidal ideation without intent, and 
decreased concentration and memory.  

The diagnoses included PTSD, moderate to severe, and alcohol 
dependence in partial remission.  The examiner commented that 
the appellant provided vague descriptions of nightmares, 
flashbacks, and intrusive thoughts, which was interpreted as 
due to the appellant avoiding unpleasant memories.  It was 
also noted that he exhibited hypervigilant tendencies, for 
example in his choice of living on secluded property and his 
discomfort in hearing loud or unexpected noises.  The GAF 
score was 45-50.  It was noted that PTSD appeared relatively 
stable since the last examination, and that the symptoms 
ranged from moderate to severe.  Although the examiner 
commented that other disorders negatively affect the 
appellant's functioning (i.e., alcohol dependence and a 
personality disorder), he noted that PTSD nonetheless 
impaired the appellant.  The examiner noted that though it 
was difficult to separate his PTSD impairment from his 
impairment due to alcohol dependence, arthritis, coronary 
artery disease, and a personality disorder, the GAF score 
based solely on his PTSD was estimated as 50.  

Applicable Law and Regulations

The RO established service connection for PTSD by a June 1984 
rating action.  The RO initially assigned a 10 percent 
evaluation, though the Board increased that evaluation to 30 
percent by a September 1985 decision.   The appellant seeks 
an increase in that evaluation.  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155.  Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  If the preponderance of the evidence is in 
favor of a claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

PTSD is rated pursuant to the criteria of Diagnostic Code 
9411.  Psychiatric disabilities are rated under the portion 
of the Schedule for Rating Disabilities that pertains to 
mental disorders.  The Board notes that the regulations 
pertaining to mental disorders were revised during the course 
of this appeal. Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 61 Fed. Reg. 52700 (Oct. 8, 1996).  
Thus, the applicable rating criteria changed during the 
pendency of the veteran's appeal.  In such cases, the old law 
is applied prior to the effective date of the new, after 
which, the new law is applied. VAOPGCPREC 7-2003, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3rd 1327 (Fed. Cir. 2003).

The rating criteria in effect prior to November 7, 1996 
provides that a 30 percent evaluation for PTSD is warranted 
when there is definite social and industrial impairment.  The 
Board notes that, in a precedent opinion dated in November 
1993, the VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree," and that it represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VAOPGCPREC 09-93 
(O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The Board is bound by 
this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 1991).  

A 50 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  A 100 percent is also warranted if the claimant is 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).

The revised rating criteria, as set forth in a General Rating 
Formula for Mental Disorders, Diagnostic Code 9411 for PTSD, 
provide for the following ratings at and above the 30-percent 
level:  Under the revised rating criteria, a 30 percent 
rating is warranted if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Diagnostic Code 9411 (2001).

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners used in discussing the appellant's 
case was a score corresponding to the Global Assessment of 
Functioning (GAF) scale.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Analysis

Regarding the period of time prior to November 7, 1996, the 
Board finds that the criteria for a rating higher than 30 
percent under the old rating criteria are not met.  In this 
regard, the Board concludes that the evidence from that 
period does not reflect symptoms of post-traumatic stress 
disorder resulting in considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
In reaching this conclusion, the Board has considered the 
letters dated in September 1994 from the VA psychiatrist who 
characterized the veteran's symptoms as being severe and 
rendering him unemployable.  The Board finds, however, that 
the psychiatrist offered few details regarding the basis for 
such conclusions.  The Board notes that the veteran had 
already been rendered unemployable by a nonservice-connected 
back injury, so any assessment that his PTSD symptoms would 
prevent him from working would seem to be speculative and 
unsupported.  The Board finds more convincing the 
psychological evaluation of September 1996 and the VA 
hospital summary dated in October 1996 which both indicate 
that the veteran's PTSD was a minor problem as compared to 
his nonservice-connected alcohol abuse.  Both records include 
mental status examinations reflecting predominantly normal 
findings.  The psychosocial evaluation included an assessment 
of PTSD "by service-connection."  This suggests that on the 
evaluation the veteran did not display enough symptoms to 
warrant current a diagnosis of the disorder.  Similarly, as 
noted above, the VA hospital discharge record dated in 
October 1996 reflects that treatment was provided primarily 
for alcohol intoxication and dependence rather than for PTSD.  
Although the veteran reported on admission that he was 
experiencing PTSD symptoms, it was also noted that he was 
drinking half a gallon of whiskey and 24 cans of beer each 
day, and that his blood alcohol level was 33.51 mg/dl.  The 
treatment included Antabuse and he attended AA meetings.  
PTSD was only noted as a diagnosis "by history."  The term 
"by history" generally indicates that the disorder is not 
currently found.  This further indicates that the symptoms at 
that time were thought to be related primarily to the 
nonservice-connected alcohol problems rather than due to the 
service-connected PTSD.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  See 38 C.F.R. § 4.14.  For the foregoing reasons, 
the Board finds that a rating higher than 30 percent is not 
warranted prior to November 7, 1996.  

Nevertheless, the evidence on and subsequent to November 7, 
1996, shows manifestations indicative of a 50 percent 
evaluation under the new rating criteria.  For example, the 
appellant's affect was described as congruent or bland, which 
could be interpreted as a flattened affect.  Though his 
speech was normal and there was no indication of panic 
attacks or of difficulty in understanding complex commands, 
there was memory impairment and obvious difficulty in 
establishing and maintaining effective work and social 
relationships.  For example, he has had difficulty in 
establishing a work record, in maintaining a friendship 
outside his home, and in difficulties with the law.  Thus, 
the evidence supports the assignment of a 50 percent 
evaluation.  

The Board further finds that evidence prior to the 
VA examination of December 2004 is not supportive of the 
criteria for a 70 percent evaluation.  The evidence during 
that period clearly indicates impairment in memory, work and 
social abilities, as required for the 50 percent evaluation.  
However, there is no suggestion in this evidence of suicidal 
ideation, obsessional rituals, illogical or other impairment 
in speech abilities, near-continuous panic attacks, impaired 
impulse control, spatial disorientation, or neglect of 
personal hygiene.  Nor, given his marriage and prior 
interpersonal relationships, is there demonstrated a complete 
inability to establish or maintain an effective relationship.  
Thus, the evidence prior to the VA examination in December 
2004 is not supportive of a 70 percent evaluation.  That 
December 2004 examination, however, reveals an increase in 
the severity of the PTSD symptomatology that supports a 70 
percent evaluation.  The examiner noted that the appellant 
reported a recent history of suicidal ideation, a key 
criteria for a 70 percent evaluation that is not applicable 
for assignment of a 50 percent evaluation.  

The evidence does not satisfy the criteria for a 100 percent 
evaluation.  There is no indication of an impairment in 
thought processes or in communication.  Although the December 
2004 examination indicated the appellant experienced war 
hallucinations, these appear to be flashbacks and are not 
described as persistent delusions or hallucinations.  The 
clinical and examination reports did not indicate any 
inappropriate behavior, any inability in any way to maintain 
his personal hygiene in even a minimal way, or a persistent 
danger of hurting self or others.  The December 2004 
examination noted that the appellant experienced daily 
ideation, but that there was no intent of harm.  Thus, it 
cannot be concluded that he is a persistent danger to himself 
or others.  Nor is there a suggestion of any disorientation 
to time or place, or any loss of memory for such basic 
concepts of the names of himself or his close relatives, or 
of his own occupation.  Thus, the evidence does not indicate 
a total occupational and social impairment.  

The conclusion reached by this analysis - that the evidence 
supports the assignment of a 50 percent from November 7, 1996 
but prior to the December 2004 examination, and a 70 percent 
evaluation from that examination - is consistent with the GAF 
scores recorded in the clinical records and examinations.  
The score found in the record and recites above are 
summarized as follows:

Date 						GAF Score

September/October 1996			35 current/65 in 
past
November 2000				50 (PTSD alone, 55-
60)
May 2001					45-50
June to November 2002			80
December 2004				45-50 (PTSD alone, 
50)

GAF's are defined under the provisions of the AMERICAN 
PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32, Fourth Edition (DSM-IV), that is to be used in 
the evaluation of the appellant's psychiatric disability.  
38 C.F.R. § 4.125 (2004).  Although the GAF score in 1996 
falls within the range of scores from 31 to 40 indicating 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood, the Board again notes 
that the impairment at that time was primarily due to 
nonservice-connected disorders rather than due to PTSD.  The 
score for PTSD alone in November 2000, of 55-60, falls within 
the range of scores from 51 to 60 indicating moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  The score in May 2001 of 45-50 
illustrates a slightly more severe disability picture with 
the range of scores from 41 to 50 indicating serious symptoms 
or any serious impairment in social, occupational or school 
functioning.  These findings are consistent with the 
assignment of a 50 percent evaluation as discussed earlier.  

The GAF scores of 80 from June to November 2002 demonstrate a 
temporary improvement in the disability, described by the 
range of scores from 71 to 80, indicating that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than sight impairment in 
social, occupation or school functioning.  This improvement 
represented by the GAF score of 80 was short lived, for the 
December 2004 GAF score for PTSD alone of 50 again indicated 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  Thus, despite the 
improvement in symptoms in 2002, the totality of the evidence 
over the course of this appeal supports an increase in the 
disability evaluation.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports a 50 percent evaluation for PTSD during the 
period from November 7, 1996, and that the VA examination of 
December 2004 supports the assignment of a 70 percent 
evaluation.  It is further the determination of the Board 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent prior to November 7, 1996, 
in excess of 50 percent prior to the December 2004 
examination and against an evaluation in excess of 70 percent 
thereafter.  


ORDER

A rating higher than 30 percent for PTSD for the period prior 
to November 7, 1996 is denied.

A 50 percent evaluation for PTSD from November 7, 1996 is 
granted.  

A 70 percent evaluation from the VA examination of December 
2004 is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


